t c memo united_states tax_court estate of leon spear deceased jeannette spear harvey spear and robin spear administrators and jeannette spear petitioners v commissioner of internal revenue respondent docket no filed date barry a furman for petitioners ruth m spadaro and james c fee jr for respondent memorandum opinion colvin judge this case is before the court on petitioners' motion for award of administrative and litigation costs under sec_7430 and rule we have previously issued opinions in this case at t c continued to prevail petitioners must show that respondent's position in this case was not substantially justified we conclude that petitioners did not meet this requirement thus we will deny petitioners' motion in light of this conclusion we need not decide respondent's contentions that petitioners are not entitled to relief because they unreasonably protracted the proceedings the amount of costs they claim is not reasonable and they did not pay or incur the amounts claimed the parties have submitted affidavits and memoranda supporting their positions we decide the motion based on the memoranda affidavits and exhibits attached to the affidavits the parties do not dispute the material facts in the affidavits or the authenticity of the exhibits attached to the affidavits respondent requested a hearing but we conclude that a hearing is not necessary to properly decide this motion rule a unless otherwise indicated section references are to the internal_revenue_code all references to sec_7430 are to the section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2752 and by section a of the continued memo vacated and remanded 41_f3d_103 3d cir and tcmemo_1996_137 in those opinions we decided whether for and petitioners failed to report substantial amounts of income and whether they were liable for the addition_to_tax for fraud technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 rule references are to the tax_court rules_of_practice and procedure background a petitioners leon spear the decedent and jeannette spear mrs spear lived in philadelphia pennsylvania when they filed their petition they operated parking lot businesses from through the years in issue and dealt extensively in cash the decedent and mrs spear kept cash in safe deposit boxes and entered their safe deposit boxes many times from to they destroyed the records of their cash receipts from their parking lot businesses including daily settlement sheets before respondent's audit b respondent's investigations of the decedent and mrs spear respondent's agents interviewed the decedent and mrs spear and sent document requests to them before respondent issued the notice_of_deficiency respondent interviewed the decedent and mrs spear's federal_income_tax preparer and a bookkeeper for their corporations respondent summoned third parties reviewed public records and examined the decedent and mrs spear's bank accounts and financial statements on date revenue_agent michael mcguckin mcguckin asked the decedent and mrs spear how much cash they had whether they kept cash at home or at their business and whether they carried a significant amount of cash mrs spear said they did not keep cash at home or at the business and that they did not carry cash in date mcguckin recommended that the decedent and mrs spear be prosecuted for criminal_fraud special_agent lawrence trepple trepple conducted a criminal investigation of the decedent and mrs spear he examined their tax returns bank accounts financial statements and records that were filed at courthouses he interviewed adrienne wolf the decedent's and mrs spear's bookkeeper he reviewed the revenue agents' work and discussed matters with them trepple interviewed the decedent and mrs spear on date trepple found that the value of the decedent and mrs spear's assets had increased substantially during the years in issue the decedent and mrs spear destroyed their records of cash receipts the decedent and mrs spear reported different amounts of income on their philadelphia parking lot tax returns and federal_income_tax returns and the decedent and mrs spear used corporate funds for their personal benefit without reporting them as income he did a net_worth analysis and appropriately investigated leads for nontaxable sources of income he learned that the decedent and mrs spear's net_worth increased dramatically during the years in issue he concluded that the decedent and mrs spear skimmed cash from the parking lot businesses and used corporate funds for their personal benefit without reporting them as income trepple attended the decedent's and mrs spear's criminal trial in date and date during that trial the decedent and mrs spear claimed for the first time that the decedent's father abe spear had given the decedent dollar_figure in cash in the decedent testified about his father's will the will_contest and the fact that his father pawned family jewelry and borrowed money including dollar_figure from the decedent's sister sadie c notice_of_deficiency respondent issued the notice_of_deficiency in this case on date on date the decedent and mrs spear filed a petition in this court petitioners did not contest respondent's use of the net_worth_method or respondent's net_worth computation except they contended that they had more opening cash on hand than respondent allowed and that payments to them from their closely held corporations were nontaxable loan repayments petitioners also disputed that they were liable for the addition_to_tax for fraud discussion a motion for administrative and litigation costs generally a taxpayer who has substantially prevailed in a tax_court proceeding may be awarded reasonable administrative and litigation costs sec_7430 c to be entitled to an award the taxpayer must exhaust administrative remedies sec_7430 respondent concedes that petitioners meet this requirement substantially prevail with respect to the amount in controversy sec_7430 respondent concedes that petitioners meet this requirement be an individual whose net_worth did not exceed dollar_figure million or an owner of an unincorporated business or any partnership corporation etc the net_worth of which did not exceed dollar_figure million when the petition was filed sec_7430 u s c sec d b respondent concedes that petitioners meet this requirement show that the position_of_the_united_states in the action was not substantially justified sec_7430 this requirement does not apply to an award for reasonable_administrative_costs sec_7430 respondent contends and we hold that petitioners do not meet this requirement establish that the amount of costs and attorney's_fees claimed by the taxpayers is reasonable sec_7430 c and respondent contends that the amount of costs petitioners claim is not reasonable we need not decide this issue a taxpayer has the burden of proving that he or she meets each of these requirements before the court may award administrative and litigation costs under sec_7430 rule e 985_f2d_1315 5th cir 92_tc_192 affd 905_f2d_241 8th cir b whether the position_of_the_united_states is substantially justified a taxpayer must establish that the position_of_the_united_states in the litigation was not substantially justified to be entitled to an award for administrative and litigation costs sec_7430 position_of_the_united_states the position_of_the_united_states is the position taken by the commissioner a in the judicial proceeding and b in the administrative_proceeding as of the earlier of i the date the taxpayer receives the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency sec_7430 respondent's position in the notice_of_deficiency and in the answer was that the decedent and mrs spear had no cash hoard and were liable for the addition_to_tax for fraud thus in this case respondent's position in both the judicial and the administrative_proceeding was the position taken in the notice_of_deficiency substantially justified standard the substantially justified standard requires that the government's position be justified to a degree that would satisfy a reasonable person 487_us_552 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 that standard applies to motions for litigation costs under sec_7430 60_f3d_1020 3d cir revg and remanding tcmemo_1994_280 to be substantially justified the commissioner's position must have a reasonable basis in both law and fact pierce v underwood supra nicholson v commissioner supra pincite for a position to be substantially justified there must be substantial evidence to support it pierce v underwood supra pincite 100_tc_457 affd on this issue and revd in part and remanded on other issues 43_f3d_172 5th cir remanded 51_f3d_34 5th cir the fact that the commissioner eventually loses or concedes the case does not in itself establish that a position is unreasonable 991_f2d_359 7th cir however it is a factor to be considered 931_f2d_1044 5th cir powers v commissioner supra pincite the taxpayer need not show bad faith to establish that the commissioner's position was not substantially justified for purposes of a motion for litigation costs under sec_7430 estate of perry v commissioner supra powers v commissioner supra c whether respondent had a basis in fact for the position in the notice_of_deficiency respondent's investigation before the notice_of_deficiency respondent investigated this case before issuing the notice_of_deficiency respondent's agents interviewed the decedent and mrs spear and sent document requests to them respondent summoned third parties reviewed public records and examined the decedent and mrs spear's bank accounts and financial statements as a result respondent obtained information which provided a basis in fact for respondent's position in the notice_of_deficiency respondent's basis in fact for the determination petitioners contend that respondent had no basis in fact for the position that the decedent and mrs spear had no cash on hand on date and that petitioners were liable for the addition_to_tax for fraud we disagree respondent's basis in fact for determining that the decedent and mrs spear had no cash on hand on date was a mrs spear told respondent's agents that they did not have cash at home at their business or on their persons b petitioners borrowed money to buy real_estate and c petitioners signed a financial statement attached to a mortgage application in which they stated that they had dollar_figure in cash which they used as a downpayment on the property and listed no other assets or cash balances respondent's basis in fact for concluding that abe spear did not give petitioners a cash gift was information indicating that he did not have the means to do so for example before issuing the notice_of_deficiency respondent learned that abe spear pawned family jewelry and borrowed money including dollar_figure from his daughter sadie respondent's basis in fact for determining that the decedent and mrs spear were liable for the addition_to_tax for fraud for and when the notice_of_deficiency was issued was a during the years in issue the decedent and mrs spear had unexplained increases in net_worth and inadequate records of their cash transactions b the decedent and mrs spear failed to supply complete information to their return preparer c the decedent and mrs spear deducted the rent for their son's apartment as a corporate expense d the decedent and mrs spear used corporate funds for their personal benefit and did not report them as income e the decedent and mrs spear dealt in cash and had the opportunity to skim it without reporting it f the decedent and mrs spear had an unlikely explanation about the source of a claimed cash hoard and g the decedent and mrs spear destroyed records of their cash receipts petitioners’ contentions petitioners contend that respondent's investigation was deficient for example petitioners contend that respondent's agents should have asked the decedent and mrs spear about the contents of the safe deposit boxes but only asked about cash in their home petitioners also contend that the decedent and mrs spear kept cash in their safe deposit boxes and that the position that they had no cash on hand on date was not warranted petitioners’ arguments miss the mark the issue is not whether respondent's investigation of the case was flawless although we have concluded that it was legally sufficient in all respects estate of spear v commissioner tcmemo_1996_137 slip op pincite or whether petitioners had evidence supporting their position instead the issue is whether respondent had a basis in fact for the position in the notice_of_deficiency as stated above we find that respondent did petitioners contend that 232_f2d_520 1st cir commissioner may not determine that there is no cash on hand at the beginning of a specified period merely because the taxpayer makes no affirmative showing to the contrary revg and remanding tcmemo_1955_46 governs this case we disagree sec_7430 was not an issue in thomas as stated above respondent had a basis in fact for determining that the decedent and mrs spear had no cash on hand at the beginning of the net_worth period petitioners contend that respondent had no basis in fact for the determination because trepple testified that the decedent and mrs spear had a very good paper trail we disagree they did not have adequate_records of their cash transactions trepple's testimony related to money the decedent and mrs spear withdrew from their corporations and is not in context here petitioners contend that the source of the decedent and mrs spear's cash hoard is irrelevant to whether respondent had a basis in fact to determine that the decedent and mrs spear had no cash on hand even if the decedent and mrs spear's contentions were true it does not change our conclusion that respondent had a basis in fact for the determination about the amount of cash on hand conclusion we conclude that respondent's position in the notice_of_deficiency that the decedent and mrs spear had no cash on hand at the beginning of the net_worth period and that they were liable for the addition_to_tax for fraud for the years in issue had a basis in fact d whether respondent had a basis in law for the position in the notice_of_deficiency basis in law petitioners do not dispute that the legal authorities cited by respondent govern the issues in dispute both parties cite 355_us_595 348_us_121 and their progeny as establishing the legal standard for the net_worth_method and both parties make the same legal analysis of fraud and the badges_of_fraud under sec_6653 and the decided cases the parties dispute how those standards apply to the facts in this case whether respondent had a basis in law for determining that the decedent and mrs spear had no cash on hand on date petitioners contend that respondent had no basis in law for determining that the decedent and mrs spear had no cash on hand on date because respondent improperly used the net_worth_method we disagree respondent's basis in law is clear the commissioner may use the net_worth_method to compute a taxpayer's income if the taxpayer has inadequate records paschal v commissioner aftr 2d pincite7 ustc par big_number at big_number 3d cir affg without published opinion tcmemo_1994_380 sec_1_446-1 income_tax regs eg holland v united_states supra pincite petitioners do not dispute that this is the applicable legal standard under the net_worth_method a taxpayer's income is equal to the increase in net_worth during the taxable_year plus nondeductible disbursements minus nontaxable receipts holland v united_states supra pincite 451_f2d_197 3d cir affg mazzoni v commissioner tcmemo_1970_37 supplemented by estate of mazzoni v commissioner tcmemo_1970_144 to use the net_worth_method the commissioner must meet three requirements first the commissioner must reliably establish a net_worth for taxpayer as of the beginning of the period under review second investigation is required of the taxpayer's explanation for his net_worth increases if such leads are reasonably susceptible of being checked finally the government must suggest a likely source of the unreported income estate of mazzoni v commissioner supra pincite citation and fn ref omitted petitioners do not dispute that this is the applicable legal standard whether respondent had a basis in law for determining that petitioners are liable for the addition_to_tax for fraud respondent's basis in law for determining that petitioners were liable for the addition_to_tax for fraud is sec_6653 and the many cases which apply it the parties do not dispute what legal standards apply under sec_6653 we conclude that respondent had a basis in law to determine that petitioners were liable for the addition_to_tax for fraud e conclusion we conclude that respondent's position in the notice_of_deficiency had a reasonable basis in both law and fact thus we hold that respondent's position was substantially justified and that petitioners are not entitled to an award for administrative and litigation costs under sec_7430 petitioners' motion for administrative and litigation costs will be denied to reflect the foregoing an appropriate order will be issued denying petitioners' motion for an award of administrative and litigation costs
